Name: 2007/774/EC: Council Decision of 30 October 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and its Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  Africa;  international affairs
 Date Published: 2007-11-30

 30.11.2007 EN Official Journal of the European Union L 312/32 COUNCIL DECISION of 30 October 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and its Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2007/774/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with Article 300(2), first subparagraph, first sentence, thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to open negotiations with the Arab Republic of Egypt with a view to adjusting the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and Egypt, of the other part (1), hereinafter referred to as the Euro-Mediterranean Agreement, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) These negotiations have since been completed to the satisfaction of the Commission. (3) Article 9(2) of the Protocol negotiated with Egypt provides for the provisional application of the Protocol before its entry into force. (4) The Protocol should be signed on behalf of the European Community and its Member States and applied on a provisional basis subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2). Article 2 The Protocol shall be applied provisionally from 1 January 2007, subject to its conclusion at a later date. Done at Luxembourg, 30 October 2007. For the Council The President F. NUNES CORREIA (1) OJ L 304, 30.9.2004, p. 39. (2) See page 33 of this Official Journal. ANNEX MODIFICATIONS TO PROTOCOL 1 CONCERNING THE ARRANGEMENTS APPLICABLE TO IMPORTS INTO THE COMMUNITY OF AGRICULTURAL PRODUCTS ORIGINATING IN EGYPT 1. The concessions referred to in this Annex will replace, for the products of subheading 0805 10 and of heading 1006, the concessions currently applied in the framework of the Articles of the Association Agreement (Protocol 1). For all products not referred to in this Annex the concessions currently applied remain unchanged. CN code (1) Description (2) a b c d Reduction of the MFN customs duty % (3) or specific duty Tariff quota (tonnes net weight) Reduction of the customs duty beyond the tariff quota % (3) Specific provisions 0805 10 Oranges, fresh or dried 100 70 320 (4) 60 Subject to specific provisions in Protocol 1 paragraph 5 1006 Rice 25 32 000  100 5 605  1006 20 Husked (brown) rice 11 EUR/t 57 600  1006 30 Semi-milled or wholly milled rice 33 EUR/t 19 600  1006 40 00 Broken rice 13 EUR/t 5 000  2. The quantities referred in paragraph 5 of Protocol 1 (34 000 tonnes) shall be replaced by the quantities of 36 300 tonnes. (1) CN codes corresponding to Regulation (EC) No 1549/2006 (OJ L 301, 31.10.2006, p. 1). (2) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN codes and corresponding description taken together. (3) Duty reduction only applies to ad valorem customs duties. However for the products falling under the codes 0703 20 00, 0709 90 39, 0709 90 60, 0711 20 90, 0712 90 19, 0714 20 90, 1006, 1212 91, 1212 99 20, 1703 and 2302, the concession granted should also apply to specific duties. (4) Tariff quota applicable from 1 July to 30 June. Of this volume 36 300 tonnes for sweet oranges, fresh, falling within CN code 0805 10 20, during the period from 1 December to 31 May.